Citation Nr: 0716940	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-33 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as a secondary to service-connected 
diabetes mellitus.

2.  Entitlement to service connection for a cardiovascular 
disorder, claimed as secondary to service-connected diabetes 
mellitus.

3.  Entitlement to service connection for cerebral vascular 
accident, claimed as secondary to service-connected diabetes 
mellitus.

4.  Entitlement to service connection for cataracts, claimed 
as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for hypertrophic 
astigmatism and presbyopia.

6.  Entitlement to service connection for mild left upper lid 
ptosis.

7.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from March 1964 to March 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia, which, in a 
rating decision prepared in October 2002 and issued in 
November 2002, granted the veteran's claim of entitlement to 
service connection for diabetes mellitus and assigned an 
initial 20 percent evaluation for that disability.  The RO 
denied claims of entitlement to service connection for 
peripheral neuropathy, a cardiovascular disorder, cerebral 
vascular accident, cataracts, hypertrophic astigmatism and 
presbyopia, and mild left upper lid ptosis.  Following 
issuance of a statement of the case (SOC) in August 2004, the 
veteran's timely substantive appeal was received in September 
2004. 

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in February 2007.  During that hearing, the veteran submitted 
additional evidence.  VA regulations require that pertinent 
evidence submitted by the appellant must be referred to the 
agency of original jurisdiction for review and preparation of 
a SSOC unless this procedural right is waived in writing by 
the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2006).  The 
appellant provided a waiver of review by the agency of 
original jurisdiction in February 2007.  Appellate review may 
proceed.  

The veteran's claims for service connection for peripheral 
neuropathy, a cardiovascular disorder, cerebral vascular 
accident, cataracts, and mild left upper lid ptosis, claimed 
as secondary to service-connected diabetes mellitus, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Hypertrophic astigmatism and presbyopia are developmental 
disorders of the eye, and service connection is, by 
regulation, precluded for such developmental disorders.

2.  The veteran's diabetes mellitus is treated generally 
treated with oral medication rather than insulin, and, 
although insulin has been used episodically, such as when the 
veteran was hospitalized for initial diagnosis and treatment, 
the criteria for an evaluation in excess of 20 percent for 
diabetes are not met.


CONCLUSIONS OF LAW

1.  Service connection for hypertrophic astigmatism and 
presbyopia is precluded as a matter of law.  38 U.S.C.A. §§ 
101, 1110, 1131, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303(c), 4.9, 4.84a (2006); Winn 
v. Brown, 8 Vet. App. 510 (1996).

2.  The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.1-4.14, 4.119, Diagnostic Code 7913 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for his decreased visual acuity, diagnosed as 
hypertrophic astigmatism and presbyopia.  He contends that he 
is entitled to an initial 30 percent evaluation for diabetes. 

Preliminary Matters: Duties to Notify & to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision on a claim by an agency of 
original jurisdiction, the Secretary is required to inform 
the appellant of the information and evidence not of record 
that (1) is necessary to substantiate the claim, (2) the 
Secretary will seek to obtain, if any, and (3) the appellant 
is expected to provide, if any, and to request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  See 38 U.S.C. § 5103(a); Pelegrini v. 
Principi, 18 Vet. App. 112, 119, 121 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2006).  

The veteran's claim for service connection was received in 
October 2001.  In April 2002, the RO issued a letter which 
informed the veteran of the VCAA as applicable to the claim 
for service connection for diabetes.  The United States Court 
of Veterans Appeals (Court) has stated that the statutory 
scheme of the VCAA contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006); see also, e.g., Sutton v. Nicholson, 20 Vet. App. 
419, 426 (2006); Locklear v. Nicholson, 20 Vet. App. 410, 415 
(2000).  In this case, service connection for diabetes 
mellitus has been granted, an initial evaluation has been 
assigned, and an effective date for the award has been 
assigned.  No further notice to the veteran regarding the 
downstream issues which are part of the claim for service 
connection for diabetes is necessary, since that claim for 
service connection was granted, and no further discussion of 
the VCAA as to this claim is required.  

As explained further below, service connection for a 
developmental disorder, such as presbyopia or astigmatism, is 
precluded by law.  No further discussion of compliance with 
the VCAA as to the claim for service connection for 
hypertrophic astigmatism and presbyopia is required, since 
there is no notification action or development of evidence 
under the provisions of the VCAA that could alter that 
regulatory preclusion.  See Wensch v. Principi, 15 Vet. App. 
362, 368 (2001), citing Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (holding that VCAA does not apply where there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the claimant in substantiating his 
claim).

1.  Claim for service connection for hypertrophic astigmatism 
and presbyopia

The June 2002 VA examination states that the veteran's visual 
acuity was correctable to 20/20 in the right eye and 20/25 in 
the left, when corrected for hyperopia and astigmatism in the 
left and for presbyopia in each eye.  

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Presbyopia, part of the veteran's diagnosed vision disorder, 
is a type of hyperopia, a refractive error, "a visual 
condition that becomes apparent especially in middle age and 
in which loss of elasticity of the lens of the eye causes 
defective accommodation and inability to focus sharply for 
near vision."  McNeely v. Principi, 3 Vet. App. 357, 363-64 
(1992).  Myopia, more commonly known as nearsightedness, is 
also defined as an error of refraction.  See Dorland's 
Illustrated Medical Dictionary 1094 (28th ed. 1994).  Myopic 
astigmatism is also defined as form of refractive error.  

Refractive error, including presbyopia and hypertrophic 
astigmatism, as refractive errors, are excluded, by 
regulation, from the definition of disease or injury for 
which veterans benefits are authorized if incurred or 
aggravated in service.  38 C.F.R. §§ 3.303(c), 4.9.  As such, 
regardless of the character or the quality of any evidence 
which the veteran could submit, refractive error, including 
presbyopia and hypertrophic astigmatism, cannot be recognized 
as a disability under the terms of the VA's Schedule for 
Rating Disabilities and the claim for service connection for 
refractive error must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Winn 
v. Brown, 8 Vet. App. 510 (1996); Beno v. Principi, 3 Vet. 
App. 439 (1992).  The validity of the exclusion in 38 C.F.R. 
§ 3.303(c) of congenital and development defects such as 
refractive error from the definition of disease or injury, at 
least as to preclusion of service connection for personality 
disorder, has been upheld.  Winn, 8 Vet. App. at 510.

Because refractive error is excluded from the definition of a 
disease for which service connection may be granted, the 
statutory provision at 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt is not applicable.  As a matter of law, the 
claim for service connection for presbyopia and hypertrophic 
astigmatism must be denied.  

2.  Claim for an initial evaluation in excess of 20 percent 
for diabetes mellitus

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the Court noted that with an initial evaluation, as 
in this case, the severity of the disability may change over 
the period of initial evaluation, so that all of the evidence 
following the grant of service connection (not just the 
evidence showing the present level of disability) must be 
considered in evaluating the veteran's claim.  

The veteran is currently assigned a 20 percent disability 
evaluation for his diabetes mellitus pursuant to 38 C.F.R. § 
4.119, Diagnostic Code 7913.  Under that diagnostic code, a 
20 percent disability evaluation is assigned for diabetes 
mellitus requiring insulin and restricted diet; or, an oral 
hypoglycemic agent and restricted diet.  A 40 percent 
disability evaluation is contemplated for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  While a 20 percent evaluation may be assigned 
where diabetes is treated with oral hypoglycemic agents, a 40 
percent evaluation is warranted only if insulin is required 
for management of the diabetes.

The private clinical records dating from 1998 through 
February 2007 establish that the veteran's diabetes has been 
treated with oral hypoglycemic agents since the veteran 
submitted the claim for service connection in 2001, and 
continues to be treated through oral hypoglycemic agents 
currently.  The veteran testified that he was treated with 
insulin at the time of initial diagnosis and stabilization of 
his diabetes, and that insulin had been prescribed for 
periods of as much as a few months at least one other time.  
However, no clinical record during the pendency of this 
appeal, from October 2001 to the present, discloses that 
insulin was prescribed, although those treatment notes do 
reflect that oral hypoglycemic agents were prescribed.  

In the absence of medical evidence that insulin was required 
to treat the veteran's diabetes, the criteria for an 
evaluation in excess of 20 percent for diabetes.  As there is 
no evidence that the veteran has required treatment with 
insulin since the effective date of the grant of service 
connection for diabetes, the preponderance of the evidence is 
against the claim.  The claim for an evaluation in excess of 
20 percent for PTSD is denied.  


ORDER

The appeal for service connection for hypertrophic 
astigmatism and presbyopia is denied.

The appeal for an initial evaluation in excess of 20 percent 
for diabetes mellitus, type II, is denied.


REMAND

The veteran contends that he has for peripheral neuropathy, a 
cardiovascular disorder, cerebral vascular accident, 
cataracts, and mild left upper lid ptosis as the result of 
his service-connected diabetes mellitus.  Unfortunately, when 
the RO determined that claims for service connection for 
these disorders had been raised, the RO did not issue a 
letter advising the veteran of the provisions of the VCAA 
which respect to these claims.  Although the RO did issue a 
letter which provided notice in compliance with the VCAA as 
to the claim for service connection for diabetes, the Court 
of Appeals for Veterans Claims has held that notice related 
to a claim for service connection for one disorder will not 
serve as VCAA-compliant notice for later claims.  See Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).  

Although the veteran was provided with notice of the 
provisions of the VCAA as to all claims in August 2004, in 
the SOC, no SSOC was issued after that notice was provided.  
VA may cure timing defects in notice under the VCAA with the 
issuance of compliant notice followed by the readjudication 
of the claim, but the Board is unable to find such 
readjudication in this case.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  

It appears to the Board that the veteran had actual notice in 
this case that service connection could not be granted 
without a current medical diagnosis of a claimed disability, 
and had notice that such medical diagnosis was missing as to 
these claims.  However, the Board cannot determine with 
certainty that no prejudice to the veteran resulted from the 
defect in notice.  It is the Board's opinion that the veteran 
should be provided with further notice under the VCAA. 

A January 2007 private clinical note from North Georgia Eye 
Care states that the veteran was noted to have ptosis (eyelid 
drooping) and diplopia (double vision) in the left eye in 
November 2006.  On evaluation, a diagnosis of third nerve 
palsy was assigned.  The private clinical records include no 
opinion as to whether the veteran's diagnosed third nerve 
palsy was or was not related to his service-connected 
diabetes mellitus.  Further development of the medical 
evidence in this regard is required.

Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate notice to the veteran 
which includes an explanation as to the 
criteria for service connection for each of 
the disorders remaining on appeal, as well as 
notice of each element required by the Court, 
which held in Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), that 
VA must inform the claimant of any information 
and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that 
VA will seek to provide; (3) that the claimant 
is expected to provide; and (4) request that 
the claimant provide any evidence in his 
possession.  The notice should also advise the 
veteran of the information or evidence needed 
to establish a disability rating and/or an 
effective date for a grant of service 
connection/increased rating, as outlined by 
the Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).    

2.  The veteran should be afforded the 
opportunity to identify or submit any non-VA 
clinical records not already associated with 
the record.  If the veteran is still being 
treated by Dr. S.H. Schwartz or by North 
Georgia Eye Care, clinical records from those 
providers since February 2007 should be 
obtained.

In particular, the veteran should be asked to 
specifically identify when each cerebral 
vascular accident occurred (what year), and to 
identify the provider(s) who treated the 
veteran at the time of the stroke and for the 
residuals of such strokes.  

3.  The veteran's current VA clinical records, 
if he has had any VA treatment since the VA 
examination conducted in June 2002, should be 
obtained.

4.  The veteran should again be afforded 
VA examinations as necessary to address 
each of the diosders for which the 
veteran seeks service connection.  The 
examiner(s) should provide an opinion as 
to whether any disorder for which service 
connection is sought is present.  

(i) An examiner should provide as opinion 
as to whether it is at least as likely as 
not (50 percent or greater likelihood), 
or is it less than likely (less than a 50 
percent likelihood), that third nerve 
palsy, ptosis of the left upper eyelid, 
peripheral neuropathy, if present, or any 
other neurological disorder(s) for which 
service connection is sought, is: (a) 
caused by or etiologically related to, 
or, (b) aggravated by, either the 
veteran's service-connected diabetes 
mellitus or hypertension.  

(ii) If a cardiovascular disorder other 
than hypertension is present, the 
examiner should provide as opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood), or is 
it less than likely (less than a 50 
percent likelihood), that the 
cardiovascular disorder is: (a) caused by 
or etiologically related to, or, (b) 
aggravated by, either the veteran's 
service-connected diabetes mellitus or 
hypertension.  

(iii) The veteran should be afforded VA 
examination to determine whether he 
currently has residuals of any cerebral 
vascular accident (CVA).  If residuals of 
a cerebral vascular accident are present, 
the examiner should review the records of 
the veteran's treatment for each CVA, 
including June 1998 treatment records 
which state that the veteran sustained a 
CVA in 1974 due to a congenitally left 
vertebral artery, and that mononeuropathy 
was incurred in 1996, as well as records 
dated in November 2006 and thereafter 
regarding an episode of mononeuropathy.  
An examiner should provide as opinion as 
to whether it is at least as likely as 
not (50 percent or greater likelihood), 
or is it less than likely (less than a 50 
percent likelihood), that a CVA was:  (a) 
caused by or etiologically related to, 
or, (b) aggravated by, either the 
veteran's service-connected diabetes 
mellitus or hypertension.  

Each examiner should explain the 
rationale for the opinion expressed.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

5.  Thereafter, the claims file should be 
reviewed, and any further development 
suggested by the results of the 
development ordered above should be 
arranged.  Then, the claims should be 
readjudicated.  If any benefit sought 
remains denied, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and his 
representative, and they should have the 
opportunity to respond. 

The case should then be returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


